Citation Nr: 1454264	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disability prior to April 27, 2011.

2.  Entitlement to a rating in excess of 10 percent for a left ankle disability on and after April 27, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975 and from April 1986 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO in St. Louis, Missouri.  The RO in Boston, Massachusetts now maintains jurisdiction over the Veteran's appeal.  

This case was most recently before the Board in November 2013, when the Board increased the rating for a left ankle disability to 20 percent prior to April 27, 2011, and denied a disability rating in excess of 10 percent for a left ankle disability on and after April 27, 2011.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, pursuant to a Joint Motion for Remand (Joint Motion or JMR), the Court vacated and remanded the Board's November 2013 decision to the extent it denied a disability rating for a left ankle disability in excess of 20 percent prior to April 27, 2011, and in excess of 10 percent on and after April 27, 2011.  The Joint Motion also found that the Board had failed to recognize the issue of entitlement to TDIU as a part of the Veteran's increased rating claims on appeal.

Additionally, in November 2013, the Board remanded the Veteran's claims for increased ratings for a spine disability and radiculopathy of the right lower extremity.  These issues remain in remand status at this time, and are listed as captioned issues on the title page of this decision to ensure that the Board's 2013 remand instructions are complied with.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability rating in excess of 10 percent on and after April 27, 2011 for a left ankle disability, entitlement to a rating in excess of 20 percent for the lumbar spine, entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to April 27, 2011, the Veteran's left ankle disability was manifested by marked limitation of motion, but ankylosis of the ankle was not shown.

2.  Prior to April 27, 2011, the Veteran's left ankle disability is not shown to have exhibited factors such as those provided by the regulation as "governing norms" of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 


CONCLUSION OF LAW

Prior to April 27, 2011, the criteria for the assignment of a disability rating in excess of 20 percent for a left ankle disability were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran was provided with all appropriate notice in November 2005.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  In addition, all identified and available post-service treatment records have been secured, including VA examination reports and VA treatment records.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and it concludes that no available outstanding evidence has been identified.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA examination in February 2007.  The report of the VA examination indicates that the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran voiced any concerns about the adequacy of this examination, including in the JMR.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2013, the Veteran stated that that all available and necessary evidence related to the increased rating claim for the service-connected ankle disability was associated with the claims file.  For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  38 C.F.R. § 3.159(c).

Increased Rating - Prior to April 27, 2011

As noted above, the Court vacated the Board's November 2013 rating decision to the extent that it denied a rating in excess of 20 percent for the Veteran's left ankle disability prior to April 27, 2011.  Though the Court did not find any fault with the Board's schedular analysis of the Veteran's left ankle disability for this period, the Board will again analyze the Veteran's claim in order to assess whether he is appropriately rated prior to April 27, 2011.  Of note, the JMR voiced no objection to the Board's schedular analysis, focusing entirely on the extraschedular analysis.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have already been assigned for the Veteran's left ankle disability. 

Turning to the facts in this case, the Veteran underwent a VA examination in February 2007.  He reported having constant ankle pain, with frequent flare-ups.  On most days, his pain rated at a 6/10, but on bad days his pain was reportedly 7-9/10.  Severe flare-ups allegedly occurred one to two times per week, lasting two to three days at a time, and caused decreased mobility, preventing him from walking well.  The Veteran treated his ankle pain with medication, bracing, ice, heat, and limitation of activities.  The Veteran could stand between three and eight hours, but only if he was able to take short rest periods, and the Veteran could walk approximately one-quarter of a mile.  The Veteran reported instability, giving way, pain, stiffness, weakness, swelling, and tenderness in the left ankle.  The Veteran's gait was antalgic and slow, with poor propulsion.  On examination, the Veteran demonstrated 0 degrees to 5 degrees of active dorsiflexion, with pain beginning at 5 degrees, and 10 degrees of passive dorsiflexion, with pain beginning at 5 degrees.  Following repetitive use, pain caused a reduction in the range of motion to 0 degrees.  The Veteran demonstrated active and passive flexion to 30 degrees, without pain or loss of motion on repetitive use.  The examiner observed mild swelling and tenderness on examination, but found no evidence of instability or tendon abnormality.  X-ray studies of the left ankle were normal. 

The Veteran is currently in receipt of the maximum 20 percent schedular evaluation under the diagnostic code applicable to limited motion of the ankle.  38 C.F.R. §4.71a, Diagnostic Code 5271.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted. See Johnston v. Brown, 10 Vet. App. 80 (1997).   As such, the Board will turn to whether other diagnostic codes would provide the Veteran with a greater disability rating.

The diagnostic codes applicable to acute, subacute, and chronic musculoskeletal conditions, such as arthritis (5000-5025), are not applicable because the evidence of record from this time does not suggest that the Veteran has such conditions.  

Diagnostic Code 5270, applicable to ankylosis of the ankle and Diagnostic Code 5272, applicable to ankylosis of the subastragalar or tarsal joint, do not apply because the evidence of record does not support a finding of ankylosis. 

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  Throughout this period, the Veteran consistently demonstrated some, albeit limited, range of motion in his left ankle.  The diagnostic codes applicable to ankylosis therefore are not found to apply. 

Diagnostic Code 5273, applicable to malunion of the os calcis or astragalus, does not apply because the record contains no evidence of such malunion.  Diagnostic Code 5274, applicable to astragalectomy, does not apply because the Veteran has never undergone such a procedure.

The Board finds that no other diagnostic code affords the Veteran with a greater rating of his left ankle symptomatology, and the Veteran is in receipt of the maximum rating under the diagnostic code applicable to limitation of motion of the ankle.  Of note, the JMR did not suggest that a rating would be appropriate under any other Diagnostic Code prior to April 2011.  

Accordingly, the Board once again concludes that the preponderance of the evidence is against the assignment of a schedular rating greater than 20 percent for the left ankle during this period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 
In this case, the Court's August 2014 Joint Motion found that the Board's November 2013 decision failed to provide adequate reasons and bases for its finding that referral for extra-schedular consideration was not warranted.  Specifically, the Court found that the Board's decision failed to address the fact that left ankle instability is not contemplated by the Veteran's currently-assigned diagnostic code.  

Indeed, while the schedular criteria address the Veteran's primary complaints of pain and limited motion, the schedular rating criteria do not provide ratings for symptoms such as ankle instability.  Thus, the Board finds that the available schedular evaluations do not fully contemplate, or reasonably describe, the Veteran's disability picture.  As such, the analysis must turn to a determination as to whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence of record from this period does not show that the Veteran sought medical treatment for his left ankle disability.  Furthermore, in April 2007, the Veteran was employed as a lead cook, and a VA examiner found that the Veteran's left ankle disability would have no significant effects on the Veteran's occupational activities.  Accordingly, the Board finds that the Veteran's disability picture does not show related factors such as marked interference with employment.  Moreover, there is no suggestion that the Veteran required any, much less frequent, periods of hospitalization for his left ankle disability.  Therefore, the second step of the above-described Thun analysis is not met, and referral for consideration of an extra-schedular rating for the Veteran's left ankle disability is therefore unwarranted.  


ORDER

A rating in excess of 20 percent for a left ankle disability prior to April 27, 2011, is denied.
REMAND

The Board must remand the Veteran's claims of entitlement to a rating in excess of 10 percent for a left ankle disability on and after April 27, 2011 and a TDIU; as well as the issues for increased ratings for the Veteran's back disability and associated radiculopathy of the right lower extremity.  

With respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for a left ankle disability, the Court's August 2014 Joint Motion found that the April 2011 orthopedic examination, as supplemented in August 2011, was inadequate.  Specifically, the Court found that the examiner did not address whether the Veteran had objective manifestations of his left ankle disability that demonstrated disuse or functional impairment of his left ankle as a result of pain.  Furthermore, the Court found that the examiner did not perform all required physical testing of the Veteran's ankle, to include the Veteran's passive motion, or testing both weight-bearing and non-weight-bearing motion.  Accordingly, on remand, the Veteran should be afforded with an examination to address the current severity and all manifestations of his left ankle disability.  

The Court additionally found that the Board's November 2013 decision erred in referring, rather than remanding, the Veteran's claim of entitlement to a TDIU.  The Court noted that the Board had jurisdiction of the Veteran's claim of entitlement to a TDIU as part of the Veteran's claims of entitlement to increased ratings.  The Board notes that the issues of entitlement to greater disability ratings for a spine disability, radiculopathy of the right lower extremity, and a left ankle disability on and after April 27, 2011 are in remand status.  The Board finds that it would be premature to adjudicate the claim of entitlement to a TDIU because the evaluation of these remanded disabilities may impact the outcome of the Veteran's claim for a TDIU.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim.)  As such, the issue of entitlement to TDIU is remanded for readjudication after the consideration of disability ratings for the spine disability, radiculopathy of the right lower extremity, and a left ankle disability on and after April 27, 2011.
Accordingly, the case is REMANDED for the following actions:

1.  Ensure the development ordered in the November 2013 VA examination has been completed.

2.  Schedule the Veteran for a VA examination of his left ankle disability.  The examiner must review the claim file and should provide a complete rationale should be provided for any opinion expressed.  

All indicated tests and studies must be performed, with particular attention given to the deficiencies noted in the Court's August 2014 Joint Motion.  

Specifically, the examiner should:

a)  Address whether the Veteran had objective manifestations of his left ankle disability that demonstrated "disuse or functional impairment of his left ankle as a result of pain."  

b) Conduct physical testing of the Veteran's ankle, to include both active and passive motion, and testing both with weight bearing and with non-weight bearing motion.  

c)  Assess whether the results of the current testing suggest any worsening of the condition of the Veteran's left ankle since 2011, and if so it should be explained how.

d)  Identify any functional limitation caused by Veteran's left ankle disability and explain how it impacts the Veteran's ability to obtain or maintain substantially gainful employment.
 
3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


